Luke, J.
1. Under the decision of the Supreme Court reversing the judgment of this court in this case (33 Ga. App. 105, 125 S. E. 864), the special demurrers to subparagraphs d and e of paragraph 13 of the answer were properly overruled'. Under the former decision of this court referred to (which has become the law of the case) all the other special demurrers to the answer, and the general demurrer thereto, were properly overruled.
2. Under the facts of the case and the rulings of the Supreme Court in this case (made June 10, 1925), 160 Ga. 461, the verdict was authorized by the evidence, and none of the grounds of the amendment to the motion for a new trial requires a reversal of the judgment below. The former judgment of this court reversing the judgment of the trial court is hereby vacated and that judgment is now

Affirmed.


Broyles, O. J., and Bloockoorth, J., eonour.